United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2350
                         ___________________________

                             Patricia Von Zur Muehlen

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

   St. Regis Apartments, Inc.; Board of Directors of St. Regis Apartments, Inc.;
  William Kuehling, In his capacity as the President of St. Regis Apartments, Inc.;
   and in his capacity as a Board Member of the Board of Directors of St. Regis
   Apartments, Inc., and as a shareholder of St. Regis Apartments, Inc; and as an
individual.; James Joseph Schlafly, III, In his capacity as the Secretary of St. Regis
Apartments, Inc.; and in his capacity as a Board Member of the Board of Directors
 of St. Regis Apartments, Inc., and as a shareholder of St. Regis Apartments, Inc.;
 and as an individual; Gregory A. Vogelweid, In his capacity as the Vice President
of St. Regis Apartments, Inc.; and in his capacity as a Board Member of the Board
    of Directors of St. Regis Apartments, Inc.; and as a shareholder of St. Regis
Apartments, Inc.; and as an individual; Patricia A. Penoske, Dr., In her capacity as
 a Board Member of the Board of Directors of St. Regis Apartments, Inc.; and as a
  shareholer of St. Regis Apartments, Inc.; and as individual; Robert Parks, In his
  capacity as a Board Member of the Board of Directors of St. Regis Apartments,
   Inc.; and as a shareholder of St. Regis Apartments, Inc.; and as an individual;
 Maura Rafuse, In her capacity as a Board Member of the Board of Director of St.
 Regis Apartments, Inc.; and as a shareholder of St. Regis Apartments, Inc.; and as
      an individual; Louis Vlasaty, In his capacity as the Treasurer of St. Regis
Apartments, Inc.; and in his capacity as a Board Member of the Board of Directors
 of St. Regis Apartments, Inc.; and as a shareholder of St. Regis Apartments, Inc.;
 and as an individual; Katharyn B. Davis, ESQ, in her capacity as the Attorney for
     the Board of Directors of St. Regis Apartments, Inc.; in her capacity as the
attorney for the Secretary of St. Regis Apartments, Inc.; and as a shareholder of St.
  Regis Apartments, Inc.; and as an individual; Sally Ward, In her capacity as the
    Secretary of St. Regis Apartments, Inc., as registered and published with the
 Missouri Secretary of State, and as a shareholder of St. Regis Apartments, Inc.;
                               and as an individual

                             lllllllllllllllllllllDefendants

                                 Michael T. George

                         lllllllllllllllllllllMovant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: May 20, 2022
                               Filed: May 26, 2022
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Missouri resident Patricia Von Zur Muehlen appeals the district court’s1 order
denying her motion seeking to set aside the attorney’s lien granted to her former
counsel in this civil action. After careful review of the record and the parties’
arguments on appeal, we find no basis for reversal. See Int’l Brotherhood of Elec.
Workers v. Hope Elec. Corp., 293 F.3d 409, 415-16 (8th Cir. 2002) (reviewing denial
of motion under Fed. R. Civ. P. 60(b) for abuse of discretion); see also Swope v.
Siegel-Robert, Inc., 243 F.3d 486, 498 (8th Cir. 2001) (reviewing decision whether


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                          -2-
to grant hearing regarding Rule 60(b) motion for abuse of discretion). Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -3-